Case 2:03-cr-00197-RAJ Document 299-2 Filed 03/12/20 Page 1 of 1 PageID# 1017




     1    failure.    Your record is clean.      You   have one violation

     2    the Court saw in here for reckless driving before you

     3    went on this nonsensical crime spree here.

     4               This represents pure heartbreak.         Pure

     5    heartbreak is all it is.      You destroyed yourself and your

     6   family's hopes and dreams right along with it.              But your

     7   only chance now is to continue your education while you

  8      are incarcerated and to find some type of vocation or

     9   trade while you are incarcerated, and the Court knows

 10      that those opportunities are there.           You can still get a

 11      college degree while you are incarcerated.            The Court

 12      recommends you do it, just in the hope at some point you

 13      will get out and you can do something yet productive with

14       your life.

15                   Now, the way the sentencing guidelines work,

16       Mr. McCoy, the Court has very little discretion.

17       Congress has decided what the punishment is.            They don't

18       know you.    They don't see you.     All they know is that

19       probably everybody who commits the crime probably ought

20       to get the max, in their view, so they don't know what

21       the Court sees here.     So the Court has very little

22       discretion in this case, and even exercising this

23       discretion, you are facing a minimum of 35 years.             Good

24        uck to you.

25               Pursuant to the Sentencing Reform Act of 1984,




                     SHARON B. BORDEN, OFE^ICIAL COURT REPORTER

                             Exhibit E-2
